Citation Nr: 1721820	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  06-37 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for compensation pursuant to 38 U.S.C.A. § 1151 for an additional left eye disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral knee arthritis.

3.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus, to include as due to contaminated water exposure at Camp Lejeune.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an additional left eye disorder.

5.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an additional right eye disorder.

6.  Entitlement to service connection for heart disease, to include as due to contaminated water exposure at Camp Lejeune.

7.  Entitlement to service connection for hypertension, to include as due to contaminated water exposure at Camp Lejeune.

8.  Entitlement to service connection for stomach problems, to include as due to contaminated water exposure at Camp Lejeune.

9.  Entitlement to service connection for breathing problems, to include as due to contaminated water exposure at Camp Lejeune.

10.  Entitlement to service connection for cholesterol problems, to include as due to contaminated water exposure at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from April 1952 to December 1953 in the United States Marine Corps.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2004 and November 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in New Orleans, Louisiana, and Jackson, Mississippi.  

In November 2009, the Board remanded the application to reopen the claim for compensation pursuant to 38 U.S.C.A. § 1151 for an "eye disorder."  In a June 2010 decision, the Board noted that the § 1151 claim for a right eye disorder was not subject to a prior final decision and did not require new and material evidence to reopen it.  Thus, the Board recharacterized the issues on appeal and remanded them for additional development.  The claims have since been returned to the Board for further appellate review.

The Veteran testified before the undersigned Veterans Law Judge in February 2017.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The § 1151 claims for additional left and right eye disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 1999 rating decision, the RO denied the Veteran's § 1151 claim for an additional left eye disorder.  The Veteran did not initiate an appeal or submit new and material evidence within the appeal period.  

2.  The evidence received since the November 1999 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the § 1151 claim for an additional left eye disorder.  

3.  In an October 2011 rating decision, the RO denied the Veteran's application to reopen claims of service connection for bilateral knee arthritis and diabetes mellitus.  The Veteran did not initiate an appeal or submit new and material evidence within the appeal period.  

4.  The evidence associated with the claims file since the October 2011 rating decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claims of service connection for bilateral knee arthritis and diabetes mellitus, and does not raise a reasonable possibility of substantiating the claims.

5.  The Veteran's heart disease, hypertension, chronic obstructive pulmonary disease (COPD), and gastroesophageal reflux disease (GERD) did not manifest during active service; heart disease and hypertension did not manifest within one year of separation of service; and there is no indication that any of these claimed disorders are causally related to his active service.

6.  The Veteran's hyperlipidemia has not resulted in disability.



CONCLUSIONS OF LAW

1.  The November 1999 rating decision that denied the Veteran's § 1151 claim for an additional left eye disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received sufficient to reopen the § 1151 claim for an additional left eye disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The October 2011 rating decision that denied an application to reopen claims of service connection for bilateral knee arthritis and diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016). 

4.  The criteria for reopening a previously denied claim of service connection for bilateral knee arthritis have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for reopening a previously denied claim of service connection for diabetes mellitus have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  The criteria for service connection for heart disease/coronary artery disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

7.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

8.  The criteria for service connection for breathing problems/COPD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

9.  The criteria for service connection for stomach problems/GERD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

10.  The criteria for service connection for high cholesterol/hyperlipidemia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters to the Veteran in April 2003, June 2003, November 2008, December 2011, and October 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been associated with the electronic claims file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims herein decided.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  Moreover, when VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Regarding the applications to reopen the claims of service connection for bilateral knee arthritis and diabetes mellitus, as explained below, no "new and material" evidence has been found.  Therefore, any duty to provide a VA examination or obtain a medical opinion has not been triggered.

The Board notes that the Veteran was not provided with a VA examination in conjunction with his claims for heart disease, hypertension, breathing problems, a stomach condition, and high cholesterol.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As explained below, the evidence does not indicate that the Veteran's heart disease/coronary artery disease, hypertension, breathing problems/COPD, and stomach condition/GERD may be associated with his service.  See McLendon, 20 Vet.App. at 83 (holding that the third prong of § 3.159(c)(4)(i)(C), which requires that the evidence of record "indicates" that "the claimed disability or symptoms may be associated with the established event," establishes "a low threshold"); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (rejecting that medical examinations are "virtually automatically" provided and concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Furthermore, the evidence does not indicate that the Veteran's high cholesterol results in disability, i.e., impairment of earning capacity.  Accordingly, the Board finds that VA examinations for these issues are not warranted.

In addition, the Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2017.  The Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Claims to Reopen

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the AOJ has previously found in favor of reopening a claim.

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).


A.  Left Eye

In November 1999, the RO denied the Veteran's § 1151 claim for a left eye disorder, finding that there was no evidence of an additional left eye disability resulting from cataract surgery at the VA and no evidence of fault on VA's part or an event not reasonable foreseeable.  The Veteran did not initiate an appeal or submit new and material evidence within the appeal year.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the November 1999 decision, the evidence indicated that the Veteran underwent left eye surgery to correct a mixed senile cataract in September 1997.  The procedure involved phacoemulsification with posterior chamber interocular lens placement.  The operation report indicates that the Veteran tolerated the procedure well and there were no complications.  A January 1999 VA examiner opined that the left eye cataract surgery was uneventful and completely normal.  There was no visual impairment at that time.  In May 1999, the Veteran complained of left eye pain and it was noted that this was probably due to blepharitis/dry eye syndrome.  

The evidence received after the November 1999 rating decision includes an August 2002 VA treatment record, which indicates that the Veteran had posterior capsule opacity of the left eye and underwent a YAG posterior capsulotomy (laser surgery to remove a cloudy lens).  In addition, it was noted that the Veteran had mild retinopathy in both eyes and retinal pigment epithelium changes to both maculas.  The Board finds that this evidence is both new and material to the claim.  See 38 C.F.R. § 3.156(a).  This new evidence indicates possible additional disability as a result of left eye treatment at a VA facility.  Therefore, it addresses one of the reasons for the previous denial.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits. 


B.  Bilateral Knee Arthritis and Diabetes Mellitus

The Veteran's application to reopen claims of service connection for bilateral knee arthritis and diabetes mellitus was denied in an October 2011 rating decision.  The RO found that the weight of the evidence indicated that the Veteran's bilateral knee arthritis and diabetes mellitus were not incurred in or aggravated during service.  The Veteran did not initiate an appeal or submit new and material evidence within the appeal year.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the October 2011 rating decision, the Veteran's service treatment records indicated that he injured his left knee during a football game, prior to service.  See September 1952 treatment record.  The assessment was internal derangement of the left knee.  See, id.  In October 1953, the Veteran complained of knee stiffness.  An x-ray was negative.  After service, private medical records indicated that the Veteran injured his back and left knee when he fell on the job in February 1973.  He denied any prior injuries or pain in the affected regions at that time.  A November 1992 private treatment record noted that he had been experiencing arthritic pain in his legs for three years.  In October 1997, x-rays of the left knee showed mild to moderate degenerative joint disease.  In January 2009, x-rays revealed osteoarthritis in both knees.  

Regarding diabetes mellitus, the evidence showed that the Veteran had high glucose in January 1990 and was diagnosed with diabetes mellitus in March 1990.

The evidence received since the October 2011 rating decision notes that the Veteran continued to have diabetes mellitus and bilateral knee pain due to osteoarthritis; however, the evidence does not show any relationship between his military service and bilateral knee arthritis or diabetes mellitus.  Thus, the Board finds that the evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating them.  The evidence does not indicate that the Veteran's bilateral knee arthritis and diabetes mellitus were incurred in, aggravated during, or are otherwise related to his military service.  The evidence also does not indicate that the Veteran's bilateral knee arthritis and diabetes mellitus manifested to a compensable degree within one year after he separated from service.  For these reasons, the Board finds that the evidence is not new and material.


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arteriosclerosis, organic heart disease, and hypertension are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arteriosclerosis, organic heart disease, and hypertension are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA has also recently established a presumption of service connection for certain diseases for veterans, former reservists, and former National Guard members who were exposed to contaminants in the water supply while serving at U.S. Marine Corps Base Camp Lejeune, North Carolina, for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953, to December 31, 1987.  See 38 U.S.C.A. §§ 1101, 1112, 1137; Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (to be codified at 38 C.F.R. §§ 3.307, 3.309).  Specifically, effective March 14, 2017, 38 C.F.R. § 3.309(f) was amended to provide a presumption of service connection for kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer, which have become manifest to a degree of 10 percent or more at any time after service if the Veteran was stationed at Camp Lejeune between August 1, 1953 and December 31, 1987.  The regulation applies to all claims pending before VA on and after March 14, 2017.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service).

Whether service connection is claimed on direct, presumptive, or secondary basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308 (2007). 

However, the Federal Circuit has also held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran asserts that his heart disease, hypertension, breathing problems, stomach disorder, and high cholesterol are related to exposure to contaminated water at Camp Lejeune during his military service.  He also asserts that his breathing problems resulted from the use of tear gas during service.  See, Hrg. Tr. at 23.

The evidence indicates that the Veteran was stationed at Camp Lejeune for more than 30 consecutive days after August 1, 1953.  Therefore, it is presumed that he was exposed to contaminated water at Camp Lejeune during that time period.  The evidence also indicates that he has coronary artery disease, hypertension, COPD, GERD, and hyperlipidemia (high cholesterol).  Thus, the evidence establishes that the Veteran has current disabilities and an in-service injury, the first and second elements of a claim for service connection.  The remaining and dispositive question is whether the claimed disabilities are related to his military service.  

The Veteran service treatment records are unremarkable for any complaints, treatment, or diagnoses related to coronary artery disease, hypertension, COPD, GERD, and hyperlipidemia.  Furthermore, the evidence does not indicate that coronary artery disease or hypertension manifested to a compensable degree within one year of the Veteran's separation from service.  

VA treatment records indicate the Veteran reported having atypical chest pain in 1993.  The report of a December 1993 VA examination indicates a diagnosis of arteriosclerotic heart disease with angina pectoris.  Later records note a diagnosis of coronary artery disease.  See, e.g., June 1999 VA treatment record.  An August 1998 VA treatment record indicates that the Veteran had hypertension and COPD.  It was noted that he had hypertriglyceridemia in October 1999 and GERD in January 2011.  See VA treatment record.  

Coronary artery disease, hypertension, COPD, and GERD are not among the diseases that are presumed to be the result of exposure to Camp Lejeune base water and thus sufficient medical evidence that the disease is related to such exposure is required to establish a nexus.  The record does not include an opinion as to the etiology of the Veteran's claimed disabilities from a medical professional.  During the Board hearing, the Veteran stated that his doctors would not provide an opinion relating his claimed disabilities to contaminated water at Camp Lejeune.  See, Hrg. Tr. at 21, 26-27.  

The Board has considered the lay evidence of record.  As noted above, the Veteran has contended that his claimed disabilities are related to exposure to contaminated water at Camp Lejeune.  In addition, he has asserted that his breathing problems, diagnosed as COPD, are related to the use of tear gas in service.  The Veteran is competent to describe what he has observed regarding his symptomatology, including chest pain, breathing problems, and stomach problems.  However, he is not competent to attribute his current symptoms to an incident in service that occurred many years ago.  This particular inquiry is within the province of training medical professionals because it goes beyond a simple and immediately observable cause-and-effect relationship.  

In this case, the Board finds the most probative evidence weighs against the claims.  The first complaints and objective evidence of the claimed disabilities occurred many years after service.  The passage of time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Regarding the Veteran's hyperlipidemia, no chronic disability has been shown.  The Board acknowledges that the Veteran has high cholesterol; however, these results have not been attributed to a clinical diagnosis.  Test results, in and of themselves, are not disabilities.  The term "disability, used for VA purposes, refers to impairment of earning capacity resulting from diseases and injuries and their residual conditions.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  In this case, there is no evidence of record that suggests that the Veteran's hyperlipidemia caused any impairment of earning capacity.  Thus, there is no basis for granting service connection.

The Board is grateful for the Veteran's service; however, given the record before it, the Board finds that evidence with regard to these claims does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the claims for service connection for heart disease, hypertension, COPD, GERD, and hyperlipidemia must be denied. 



ORDER

New and material evidence having been submitted, the §1151 claim for an additional left eye disorder is reopened.

As new and material evidence has not been received, the application to reopen the claim of service connection for bilateral knee arthritis is denied.

As new and material evidence has not been received, the application to reopen the claim of service connection for diabetes mellitus is denied.

Service connection for heart disease is denied.

Service connection for hypertension is denied.

Service connection for breathing problems/COPD is denied.

Service connection for stomach problems/GERD is denied.

Service connection for hyperlipidemia is denied.


REMAND

As noted above, the Veteran underwent left eye cataract surgery at a VA facility in September 1997.  The January 1999 VA examiner noted diagnoses of farsightedness and presbyopia in both eyes, left eye aphakia with posterior intraocular lens (cataract surgical correction), and possible glaucoma.  The examiner indicated that there was no visual disability.  He opined that the cataract surgery in the left eye was "uneventful and completely normal and helped restore the [Veteran's] vision."  

In June 2001, it was noted that the Veteran had a mild nuclear sclerotic cataract in the right eye.  It was also noted that there was no reason for left eye pain, which was on and off for years.

On August 14, 2002, the Veteran underwent a left eye YAG posterior capsulotomy (laser surgery to remove a cloudy lens) at a VA facility.  The surgery was conducted to correct posterior capsule opacity.  In addition, it was noted that the Veteran had mild retinopathy in both eyes and retinal pigment epithelium changes to both maculas.  On August 23, 2002, it was noted that the Veteran complained of floaters after the YAG posterior capsulotomy; however there was no posterior vitreus detachments, tears, or retinal detachment.  

On August 23, 2002, the Veteran underwent cataract surgery on the right eye without any complications noted.  

In July 2016, a VA examination was conducted in conjunction with the Veteran's § 1151 claim for an additional right eye disorder.  The Veteran reported that he had cataract surgery by laser on both eyes in 2002, and that his vision had been bad ever since.  The examiner indicated that there was no evidence of any laser damage to either retina.  He opined that the cataract surgery was expertly performed in a timely manner in both eyes and that a laser was not used in performance of the cataract removal.  The examiner indicated that there was no other record of the Veteran receiving any other eye surgery.  The examiner did not address the left eye posterior capsule opacity or the YAG posterior capsulotomy.  

During the Board hearing, the Veteran stated that during the surgery for the right eye, the laser went all the way through his cataract and burned his retina and the back of his head.  See, Hrg. Tr. at 4.  He testified that the procedure was conducted by a medical student and not a real doctor.  See, id. at 6.  The Veteran seemed to be confused as to whether the same procedure was conducted on the left eye, but stated that his vision was worse after treatment by VA.  See, id. at 11-12.  

Given the above, the Board finds that another VA examination is necessary to make a determination on the Veteran's § 1151 claims.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During the Board hearing, the Veteran indicated that he went to an outside eye doctor in Pensacola.  The Board finds that an attempt should be made to obtain these records.  See Hrg. Tr. at 14.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his eyes, to include the private physician who treated him in Pensacola.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After securing any outstanding records, the Veteran should be afforded a VA examination in connection with his §1151 claims for right and left eye disorders.  If possible, the examination should be conducted by an ophthalmologist.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state whether the Veteran has any additional right and left eye disorders as a result of:  1) the left eye cataract surgery in September 1997; 2) the left eye YAG posterior capsulotomy in August 2002; or 3) the right eye cataract surgery in August 2002.  

If there is additional disability, he or she should state whether the additional disability was:  1) due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA; or 2) an event not reasonably foreseeable.  

The examiner should specifically address the Veteran's contention that a laser procedure was conducted by a medical student and that it burned through his retina into the back of his head resulting in eye pain and decreased visual acuity.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the most recent Supplemental Statement of the Case.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


